Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the remarks/arguments filed 12/12/2022:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 7):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 7-10):  The arguments argue that Lee et al do not disclose the claimed “receive, from the source node, a configuration message, the configuration message including a repetition configuration of a CSI-RS resource index to be used for random access, the repetition configuration of the CSI-RS resource index being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.”.  Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index (claimed “the repetition configuration of the CSI-RS resource index”), a starting point, an ending point, a repetition number (claimed “the repetition configuration of the CSI-RS resource index”), a CSI-RS port index, or a cell ID indicated to UE.  So, BS transmits the claimed “the configuration message including a repetition configuration of a CSI-RS resource index to be used for random access” to UE, as claimed.  Lee et al do not disclose the claimed “the repetition configuration of the CSI-RS resource index being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.”.  However, Rune et al disclose in Figure 2 step 3: source BS 110 sends a HO request to target BS 110; then in Figure 2 step 4:  in response to the HO request, target BS 110 sends a HO request ACK to source BS 110, wherein the HO request ACK includes a HO command with RRC reconfiguration/RACH configuration information, wherein the RRC reconfiguration request/RACH configuration information includes random access resources which are associated with a subset of CSI-RSs (claimed “a CSI-RS … to be used for random access”); then in Figure 2 step 5: source BS 110 sends the RRC reconfiguration request/RACH configuration information to UE 120, which includes the random access resources which are associated with a subset of CSI-RSs.  So, Rune et al disclose that target BS transmits CSI-RS information to be used for random access to source BS, and then source BS transmits the CSI-RS information to be used for random access to UE.  Lee et al disclose that CSI-RS information transmitted from BS to UE can include the repetition configuration of the CSI-RS resource index.  By applying Lee et al to Rune et al:  target BS of Rune et al transmits CSI-RS information to be used for random access to source BS of Rune et al, and then source BS transmits the CSI-RS information to be used for random access to UE of Rune et al, wherein the CSI-RS information can include repetition configuration of the CSI-RS resource index, as disclosed by Lee et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11, 12, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al.
Referring to claim 1, Rune et al disclose in Figures 1-17 an apparatus (UE 120), comprising: 
At least one processor (processor 450).
At least one memory (memory 460) including computer program code (program 470); the at least one memory and the computer program code configured to cause the apparatus at least to (processor 450 executes program 470 in memory 460 to perform UE 120 functions): 
Transmit, to a source node (source BS 110), a measurement report (step 1) indicating a candidate target cell (target BS 110) for a HO of a wireless connection within a wireless network (wireless network of Figure 1).  Figure 2 step 1: UE 120 sends measurement reports to source BS 110 including beam measurements of target BS 110, in preparation for a handover of UE 120 from source BS 110 to target BS 110.
Receive, from the source node (step 5), a configuration message (step 5: RRC reconfiguration request/RACH configuration information), the configuration message including … a CSI-RS … to be used for random access, … the CSI-RS … being generated (step 4: HO request ACK) by the candidate target cell in response to a message (step 3: HO request) from the source node sent in response to receiving the measurement report.  Figure 2 step 2: based on the received beam measurements, source BS 110 determines that HO of UE 120 from source BS 110 to target BS 110 is necessary.  Figure 2 step 3: source BS 110 sends a HO request to target BS 110.  Figure 2 step 4:  in response to the HO request, target BS 110 sends a HO request ACK to source BS 110.  The HO request ACK includes a HO command with RRC reconfiguration/RACH configuration information, wherein the RRC reconfiguration request/RACH configuration information includes random access resources which are associated with a subset of CSI-RSs (claimed “a CSI-RS … to be used for random access”).   Figure 2 step 5: source BS 110 sends the RRC reconfiguration request/RACH configuration information to UE 120, which includes the random access resources which are associated with a subset of CSI-RSs.  Figure 2 step 6:  UE 120 then uses the RRC reconfiguration request/RACH configuration information to execute the handover and perform a random access in target BS 120 using the indicated subset of CSI-RSs.  Figure 2 step 7: after accessing target BS 120, UE 120 sends a Handover Complete message to target BS 120 to complete the handover.  Refer to Sections 0031-0165.
Rune et al do not disclose … receive, from the source node, a configuration message, the configuration message including a repetition configuration of a CSI-RS resource index to be used for random access, the repetition configuration of the CSI-RS resource index being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index (claimed “the repetition configuration of the CSI-RS resource index”), a starting point, an ending point, a repetition number (claimed “the repetition configuration of the CSI-RS resource index”), a CSI-RS port index, or a cell ID indicated to UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receive, from the source node, a configuration message, the configuration message including a repetition configuration of a CSI-RS resource index to be used for random access, the repetition configuration of the CSI-RS resource index being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.  One would have been motivated to do so since a repetition configuration of a CSI-RS resource index can be used for random access.
	Referring to claim 2, Rune et al disclose in Figures 1-17 wherein the message (Figure 2 step 3) is a HO request.  Figure 2 step 3: source BS 110 sends a HO request to target BS 110.  Refer to Sections 0031-0165.
Referring to claim 3, Rune et al do not disclose wherein the configuration message further includes an indication to the UE that a transmission of the CSI-RS resource index to be selected and used by the UE in random access will be repeated.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  Since the CSI-RS configuration includes the CSI-RS resource index and a repetition number, UE will repeat the CSI-RS indicated by the CS-RS resource index by a number of times indicated by the repetition number.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuration message further includes an indication to the UE that a transmission of the CSI-RS resource index to be selected and used by the UE in random access will be repeated.  One would have been motivated to do so since a repetition configuration of a CSI-RS resource index can be used for random access.
Referring to claim 8, Rune et al do not disclose wherein the configuration message further includes an indication to the UE that a transmission of the CSI-RS resource index associated with a PRACH preamble and/or RACH occasion that is selected and used by the UE in the random access will be repeated.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  So, the CSI-RS configuration includes a CSI-RS resource index and repetition number for repeating CSI-RS transmissions of a resource index on a RACH (claimed “wherein the configuration message further includes an indication to the UE that a transmission of the CSI-RS resource index associated with a … RACH occasion that is selected and used by the UE in the random access will be repeated”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuration message further includes an indication to the UE that a transmission of the CSI-RS resource index associated with a PRACH preamble (not in reference; claim is in “and/or” form and only requires one of the limitations) and/or RACH occasion that is selected and used by the UE in the random access will be repeated.  One would have been motivated to do so since a repetition configuration of a CSI-RS resource index can be used for random access on a RACH.
Referring to claim 9, Rune et al do not disclose wherein the repetition configuration of the CSI-RS resource index defines at least one of a type of transmission, a number of repetitions, time and/or frequency slots where resource elements of a CSI-RS resource are located, or an offset between a slot containing a DCI that triggers a set of aperiodic/semi-persistent CSI-RS resources and a slot in which a CSI-RS resource set is actually transmitted.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number (claimed “a number of repetitions”), a CSI-RS port index (claimed “a type of transmission”; claim does not specifically define a claimed “a type of transmission” so a CSI-RS port index reads on the claimed “a type of transmission”), or a cell ID (claimed “a type of transmission”; claim does not specifically define a claimed “a type of transmission” so a cell ID reads on the claimed “a type of transmission”) indicated to UE.  Lee et al also disclose in Sections 0154 and 0166 wherein CSI-RS are located in particular time slots (claimed “time … slots where resource elements of a CSI-RS resource are located”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the repetition configuration of the CSI-RS resource index defines at least one of a type of transmission, a number of repetitions, time and/or frequency (not in reference; claim is in “and/or” form and only requires one of the limitations) slots where resource elements of a CSI-RS resource are located, or an offset between a slot containing a DCI that triggers a set of aperiodic/semi-persistent CSI-RS resources and a slot in which a CSI-RS resource set is actually transmitted (not in reference; claim requires “at least one of the” limitations).  One would have been motivated to do so since a CSI-RS configuration includes a transmission type, a repetition number, and time slots wherein CSI-RS are located. 
	Referring to claim 11, Rune et al disclose a method, comprising:
Transmitting, to a source node, a measurement report indicating a candidate target cell for a HO of a wireless connection within a wireless network.
Receiving, from the source node, a configuration massage, the configuration message including … a CSI-RS … to be used for random access, … the CSI-RS … being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.
Rune et al do not disclose … receiving, from the source node, a configuration massage, the configuration message including a repetition configuration of a CSI-RS resource index to be used for random access, the repetition configuration of the CSI-RS resource index being generated by the candidate target cell in response to a message from the source node sent in response to receiving the measurement report.  Refer to the rejection of claim 1.
Referring to claim 12, Rune et al disclose in Figures 1-17 an apparatus (source BS 110), comprising:
At least one processor (processor 350).
At least one memory (memory 360) including computer program code (program 370).
The at least one memory and the computer program code configured to cause the apparatus at least to (processor 350 executes program 370 stored in memory 360 to perform source BS 110 functions):
Receive, from a UE (UE 120), a measurement report (Figure 2 step 1) indicating a candidate target cell (target BS 110) for a HO of a wireless connection within a wireless network (wireless network of Figure 1).  Figure 2 step 1: UE 120 sends measurement reports to source BS 110 including beam measurements of target BS 110, in preparation for a handover of UE 120 from source BS 110 to target BS 110.
After receiving the measurement report, send a message (step 3: HO request) to a candidate target node serving the candidate target cell (target BS 110 serves a target cell).  Figure 2 step 2: based on the received beam measurements, source BS 110 determines that HO of UE 120 from source BS 110 to target BS 110 is necessary.  Figure 2 step 3: source BS 110 sends a HO request to target BS 110.  
Receive, from the candidate target node, a response (Figure 4: HO request ACK) to the message, the response including … at least one CSI-RS … to be used by the UE for random access.  Figure 2 step 4:  in response to the HO request, target BS 110 sends a HO request ACK to source BS 110.  The HO request ACK includes a HO command with RRC reconfiguration/RACH configuration information, wherein the RRC reconfiguration request/RACH configuration information includes random access resources which are associated with a subset of CSI-RSs (claimed “at least one CSI-RS … to be used by the UE for random access”).   Figure 2 step 5: source BS 110 sends the RRC reconfiguration request/RACH configuration information to UE 120, which includes the random access resources which are associated with a subset of CSI-RSs.  Figure 2 step 6: UE 120 then uses the RRC reconfiguration request/RACH configuration information to execute the handover and perform a random access in target BS 120 using the indicated subset of CSI-RSs.  Figure 2 step 7: after accessing target BS 120, UE 120 sends a Handover Complete message to target BS 120 to complete the handover.  Refer to Sections 0031-0165.
Rune et al do not disclose … receive, from the candidate target node, a response to the message, the response including a repetition configuration of at least one CSI-RS resource index to be used by the UE for random access.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index (claimed “the repetition configuration of the CSI-RS resource index”), a starting point, an ending point, a repetition number (claimed “the repetition configuration of the CSI-RS resource index”), a CSI-RS port index, or a cell ID indicated to UE.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include … receive, from the candidate target node, a response to the message, the response including a repetition configuration of at least one CSI-RS resource index to be used by the UE for random access.  One would have been motivated to do so since a repetition configuration of a CSI-RS resource index can be used for random access.
Referring to claim 23, Rune et al disclose a method (performed by source BS 110), comprising: 
Receiving, from a UE, a measurement report indicating a candidate target cell for a HO of a wireless connection within a wireless network.
After receiving the measurement report, sending a message to a candidate target node serving the candidate target cell.
Receiving, from the candidate target node, a response to the message, the response including … a CSI-RS … to be used by the UE for random access.
Rune et al do not disclose … receiving, from the candidate target node, a response to the message, the response including a repetition configuration of a CSI-RS resource index to be used by the UE for random access.  Refer to the rejection of claim 12.
Referring to claim 24, Rune et al disclose a computer program product (program 470) including a non-transitory computer-readable storage medium (memory 460) and storing executable code (program 470) that, when executed by at least one data processing apparatus (processor 450), is configured to cause the at least one data processing apparatus to perform a method of claim 11 (processor 450 executes program 470 stored in memory 460 to perform UE 120 functions).  Refer to the rejection of claim 1 and claim 11.
	Referring to claim 25, Rune et al disclose an apparatus (UE 120) comprising means for (processor 450; processor 450 executes program 470 stored in memory 460 to perform UE 120 functions) performing a method according to claim 11.  Refer to the rejection of claim 1 and claim 11.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20180227031 to Guo et al, and in further view of U.S. Publication No. 20200053607 to Ingale et al.
	Rune et al do not disclose wherein the configuration message further includes an indication to the UE that a repetition of the CSI-RS resource index is activated by a transmission from a target node or reception by the UE of a message indicating a successful completion of random access.	
	Guo et al disclose in Section 0253 wherein gNB sends to UE a MAC CE to activate repetition of CSI-RS transmission (claimed “the configuration message further includes an indication to the UE that a repetition of the CSI-RS resource index is activated by a transmission from a target node”).  Ingale et al disclose in Sections 0016, 0029, and 0085 wherein after handover of UE from source node to target node, UE sends CSI-RS information to target node after completion of random access to target node. (claimed “the configuration message further includes an indication to the UE that a repetition of the CSI-RS resource index is activated by a … reception by the UE of a message indicating a successful completion of random access”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the configuration message further includes an indication to the UE that a repetition of the CSI-RS resource index is activated by a transmission from a target node or reception by the UE of a message indicating a successful completion of random access.  One would have been motivated to do so to activate CSI-RS repetition after transmission from a target node or completion of random access to ensure that UE is connected to a target node before CSI-RS repetition.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20180227031 to Guo et al in view of U.S. Publication No. 20200053607 to Ingale et al, and in further view of U.S. Publication No. 20210250989 to Chin et al.
	Run et al do not disclose wherein the random access is 4-step CFRA; and wherein the message indicating the successful completion of the random access includes a RACH response.
	Chin et al disclose in Figure 3 and Sections 0062-0063 wherein in a 4-step CFRA, UE sends a RA preamble to BS, and in response, BS sends a RACH response to UE to indicate reception of the RA preamble and successful completion of the random access.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the random access is 4-step CFRA; and wherein the message indicating the successful completion of the random access includes a RACH response.  One would have been motivated to do so since conventionally in a 4-step CFRA, a RACH response indicates successful completion.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20180227031 to Guo et al in view of U.S. Publication No. 20200053607 to Ingale et al, and in further view of U.S. Publication No. 20210266971 to Turtinen et al.
	Rune et al do not disclose wherein the random access is 2-step random access; and wherein the message indicating the successful completion of the random access includes a MsgB.
	Turtinen et al disclose in Figure 3 and Section 0091 wherein if second device 120 successfully completes contention resolution for first device 110, then MSGB transmitted by second device 120 indicates the success of the contention resolution for first device 110.  Upon receiving MSGB containing the contention resolution success information, first device 110 determines that contention resolution is successful and the 2-step random access procedure is complete.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the random access is 2-step random access; and wherein the message indicating the successful completion of the random access includes a MsgB.  One would have been motivated to do so since conventionally, MSGB is used to indicate successful RACH completion in 2-step random access.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20180227031 to Guo et al in view of U.S. Publication No. 20200053607 to Ingale et al, 
and in further view of U.S. Publication No. 20210385867 to Futaki et al.
	Rune et al do not disclose wherein the random access is 4-step CBRA or RACH-less; and wherein the message indicating the successful completion of the random access includes a PDCCH addressed by a C-RNTI scheduling a PDSCH, the PDSCH being configured to include a UE contention resolution identifier.
	Futaki et al disclose in Section 2 and Sections 0006 and 0048-0057 wherein in a 4-step CBRA, after successful completion of random access, gNB sends to UE a PDDCH addressed by a C-RNTI and a PDSCH with a UEID for contention resolution.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the random access is 4-step CBRA or RACH-less (not in reference; claim is in “or” form and only requires one of the limitations); and wherein the message indicating the successful completion of the random access includes a PDCCH addressed by a C-RNTI scheduling a PDSCH, the PDSCH being configured to include a UE contention resolution identifier.  One would have been motivated to do so since conventionally in a 4-step CBRA, the message indicating the successful completion of the random access includes a PDCCH addressed by a C-RNTI scheduling a PDSCH, the PDSCH being configured to include a UE contention resolution identifier.	
Claims 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al, and in further view of U.S. Publication No. 20220104097 to Hu et al.
	Referring to claim 10, Rune et al do not disclose wherein the HO request includes a CHO request.
Hu et al disclose in Sections 0113 and 0147 wherein a handover request is sent by the source node to the target node when determining that the UE is to be handed over to the target node is referred to as a conditional HO request message, and is used to request to perform cell handover when a handover condition is met.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the HO request includes a CHO request.  One would have been motivated to do so to perform a HO only if conditions are met, thereby improving communication quality in the system.
Referring to claim 19, Rune et al do not disclose wherein the HO is a CHO.
Hu et al disclose in Sections 0113 and 0147 wherein a handover request is sent by the source node to the target node when determining that the UE is to be handed over to the target node is referred to as a conditional HO request message, and is used to request to perform cell handover when a handover condition is met.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the HO is a CHO.  One would have been motivated to do so to perform a HO only if conditions are met, thereby improving communication quality in the system.
Referring to claim 21, Rune et al do not disclose wherein the repetition configuration includes an indication to the UE that a transmission of the CSI-RS resource index to be selected and used by the UE in random access will be repeated.
Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH.  The CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  Since the CSI-RS configuration includes the CSI-RS resource index and a repetition number, UE will repeat the CSI-RS indicated by the CS-RS resource index by a number of times indicated by the repetition number.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the repetition configuration includes an indication to the UE that a transmission of the CSI-RS resource index to be selected and used by the UE in random access will be repeated.  One would have been motivated to do so since a repetition configuration of a CSI-RS resource index can be used for random access.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al, and in further view of U.S. Publication No. 20200252997 to Sirotkin et al.
	Rune et al disclose in Figures 1-17 wherein the message is a CSI-RS … configuration request (HO request) and the response is a CSI-RS … configuration response (HO request ACK).  Figure 2 step 3: source BS 110 sends a HO request to target BS 110 (claimed “CSI-RS … configuration request”, since source BS 110 requests random access resources which are associated with a subset of CSI-RSs from target BS 110).   Figure 2 step 4:  in response to the HO request, target BS 110 sends a HO request ACK to source BS 110.  The HO request ACK includes a HO command with RRC reconfiguration/RACH configuration information, wherein the RRC reconfiguration request/RACH configuration information includes random access resources which are associated with a subset of CSI-RSs (claimed “CSI-RS … configuration response”).  Refer to Sections 0031-0165.
Rune et al do not disclose wherein the message is a CSI-RS repetition configuration request and the response is a CSI-RS repetition configuration response.
Sirotkin et al disclose in Sections 0081, 0087, 0133, 0135, 0136, and 0139-0141 wherein a first gNB sends a CSI-RS configuration request to a second gNB and the second gNB sends a CSI-RS configuration response to the first gNB.  Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH; the CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  By applying Lee et al to Sirotkin et al: the CSI-RS configuration request and the CSI-RS configuration response of Sirotkin et al can include CSI-RS repetition configuration, as disclosed by Lee et al, which is a CSI-RS repetition configuration request and a CSI-RS repetition configuration response.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the message is a CSI-RS repetition configuration request and the response is a CSI-RS repetition configuration response.  One would have been motivated to do so to send a CSI-RS repetition configuration request and receive a CSI-RS repetition configuration response to configure CSI-RS repetition.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20200252997 to Sirotkin et al, and in further view of U.S. Publication No. 20200296625 to Pettersson et al.
	Rune et al do not disclose wherein the at least one CSI-RS resource index is the strongest CSI-RS resource index or indices in the measurement report.
Pettersson et al disclose in Section 0086 wherein the measurement report includes the strongest CSI-RS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the at least one CSI-RS resource index is the strongest CSI-RS resource index or indices in the measurement report.  One would have been motivated to do so to select the strongest CSI-RS to improve communication quality.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20200252997 to Sirotkin et al, and in further view of U.S. Publication No. 20180041319 to Cheng et al.
	Rune et al do not disclose wherein at least one CSI-RS resource index is learned by the candidate target node based on previous statistics.
Cheng et al disclose in Section 0044 wherein a CSI-RS configuration is determined based on previous analog beam scanning feedback.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein at least one CSI-RS resource index is learned by the candidate target node based on previous statistics.  One would have been motivated to do so to select the optimal CSI-RS to improve communication quality based on previous statistics.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al, and in further view of U.S. Publication No. 20180227031 to Guo et al.
Referring to claim 16, Rune et al do not disclose wherein the repetition configuration is activated once the UE receives a DCI or MAC CE.
	Guo et al disclose in Section 0253 wherein gNB sends to UE a MAC CE to activate repetition of CSI-RS transmission.  Guo et al also disclose in Sections 0142, 0186, and 0273-0275 wherein DCI can be used to carry CSI-RS activation information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the repetition configuration is activated once the UE receives a DCI or MAC CE.  One would have been motivated to do so since conventionally, CSI-RS information is sent from BS to UE in a DCI or MAC CE.
	Referring to claim 17, Rune et al disclose in Figures 1-17 wherein the least one memory and the computer program code are further configured to cause the apparatus at least to: send a configuration message to the UE (source BS 110 sends a measurement configuration message to UE 120); receive (Figure 2 step 4: HO request ACK) a message from the candidate target cell indicating the CSI-RS … configuration …; and after receiving the message indicating the CSI-RS … configuration …, sending a command (RRC reconfiguration request/RACH configuration information) to the UE ...  Figure 2 step 1: UE 120 sends measurement reports to source BS 110 including beam measurements of target BS 110, in preparation for a handover of UE 120 from source BS 110 to target BS 110.  Figure 2 step 2: based on the received beam measurements, source BS 110 determines that HO of UE 120 from source BS 110 to target BS 110 is necessary.  Figure 2 step 3: source BS 110 sends a HO request to target BS 110.  Figure 2 step 4:  in response to the HO request, target BS 110 sends a HO request ACK to source BS 110 (claimed “receive a message from the candidate target cell indicating the CSI-RS … configuration …”).  The HO request ACK includes a HO command with RRC reconfiguration/RACH configuration information, wherein the RRC reconfiguration request/RACH configuration information includes random access resources which are associated with a subset of CSI-RSs.  Figure 2 step 5: source BS 110 sends the RRC reconfiguration request/RACH configuration information to UE 120, which includes the random access resources which are associated with a subset of CSI-RSs (claimed “sending a command to the UE …”).  Figure 2 step 6:  UE 120 then uses the RRC reconfiguration request/RACH configuration information to execute the handover and perform a random access in target BS 120 using the indicated subset of CSI-RSs.  Figure 2 step 7: after accessing target BS 120, UE 120 sends a Handover Complete message to target BS 120 to complete the handover.  Refer to Sections 0031-0165.
Rune et al do not disclose wherein the least one memory and the computer program code are further configured to cause the apparatus at least to: send a configuration message to the UE; receive a message from the candidate target cell indicating the CSI-RS repetition configuration is activated; and after receiving the message indicating the CSI-RS repetition configuration is activated, sending a command to the UE to activate the CSI-RS repetition configuration where the command can be one of a DCI or MAC CE.
Guo et al disclose in Section 0253 wherein gNB sends to UE a MAC CE to activate repetition of CSI-RS transmission.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the least one memory and the computer program code are further configured to cause the apparatus at least to: send a configuration message to the UE; receive a message from the candidate target cell indicating the CSI-RS repetition configuration is activated; and after receiving the message indicating the CSI-RS repetition configuration is activated, sending a command to the UE to activate the CSI-RS repetition configuration where the command can be one of a DCI or MAC CE.  One would have been motivated to do so so that BS can send a MAC CE message to UE to activate CSI-RS repetition.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al, and in further view of U.S. Publication No. 20200068463 to da Silva et al.
	Rune et al do not disclose wherein the repetition configuration is activated once a pre-configured radio frame including at least one of a SFN, a subframe, or a slot occurs.
	da Silva et al disclose in Section 0135 wherein there is a common timing between network node 12 and wireless device 14, from which subframe the CSI-RS is activated, from where the exact timing can be predetermined to be, for example, based on the subframe wireless device 14 receives that is associated with msg2 or msg4, or in NR, based on a specific random access message from network node 12.  Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH; the CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  By applying Lee et al to da Silva et al: the CSI-RS configuration of da Silva et al can include CSI-RS repetition configuration, as disclosed by Lee et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the repetition configuration is activated once a pre-configured radio frame including at least one of a SFN (not in reference; claim is in “or” form and only requires one of the limitations), a subframe, or a slot (not in reference; claim is in “or” form and only requires one of the limitations) occurs.  One would have been motivated to do so to activate CSI-RS at a predetermined subframe.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20220104097 to Hu et al, and in further view of U.S. Publication No. 20200068463 to da Silva et al.
	Rune et al do not disclose wherein the repetition configuration is activated before the HO or CHO is executed or during execution of the HO or CHO.
	da Silva et al disclose in Sections 0019, 0095, and 0096 wherein activation of the CSI-RS configuration occurs before handover completion.  Lee et al disclose in Sections 0012, 0020, 0167, 0172, 0182, 0183, 0186, 0202, 0251, 0267, and 0270 wherein BS transmits a CSI-RS configuration to UE and UE uses the CSI-RS configuration for random access on a RACH; the CSI-RS configuration includes a CSI-RS resource index, a starting point, an ending point, a repetition number, a CSI-RS port index, or a cell ID indicated to UE.  By applying Lee et al to da Silva et al: the CSI-RS configuration of da Silva et al can include CSI-RS repetition configuration, as disclosed by Lee et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the repetition configuration is activated before the HO or CHO (not in reference; claim is in “or” form and only requires one of the limitations) is executed or during (not in reference; claim is in “or” form and only requires one of the limitations) execution of the HO or CHO.  One would have been motivated to do so to activate CSI-RS before handover.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20220210839 to Rune et al in view of U.S. Publication No. 20190356439 to Lee et al in view of U.S. Publication No. 20220104097 to Hu et al, and in further view of U.S. Publication No. 20200275287 to Kumagai.
Rune et al do not disclose wherein the apparatus includes a split CU and DU; and wherein the least one memory and the computer program code are further configured to cause the apparatus at least to: cause the CU to communicate the repetition configuration of the CSI-RS resource index to the DU.
Kumagai discloses in Figures 2 and 7 wherein a BS is includes a split CU and DU, wherein the split CU notifies the DU of CSI-RS information and wherein the split CU and the DU exchange CSI-RS information.  Refer to Sections 0005, 0025, 0026, 0041, 0042, 0051, and 0063 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the apparatus includes a split CU and DU; and wherein the least one memory and the computer program code are further configured to cause the apparatus at least to: cause the CU to communicate the repetition configuration of the CSI-RS resource index to the DU.  One would have been motivated to do so since a BS is separated into a CU and DU, and the CU can communicate CSI-RS information to the DU, which can include the repetition configuration of the CSI-RS resource index.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190312665 to Jo et al disclose in Figures 1-22 wherein a BS transmits a CSI-RS configuration to UE to be used for random access.  Refer to Sections 0039-0304.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
December 13, 2022